Title: From George Washington to William Stark, 7 May 1756
From: Washington, George
To: Stark, William



[Winchester, 7 May 1756]
To Lieutenant William Stark. of the Virginia Regiment.Sir,

You are hereby ordered to proceed immediately to Edwards’s Fort, to relieve Ensign Hubbard: and acquaint him, it is my Orders, that he proceed directly to this place. If your command there should want provisions, you are hereby empowered to purchase Beef, mutton, &c. upon the best terms; and draw upon the commissary for the money—Taking care to purchase only as you want; for it is uncertain, how long your command will remain at that place.
You are to transmit me an account of what intelligence you

receive from time to time—if you think it necessary to be communicated. You are to use your utmost endeavours and diligence, in protecting and keeping the Inhabitants quiet: and are to keep your party under strict discipline; and see that they commit no irregularities, nor give any cause for complaint. You will receive twenty-five Shirts, and twenty-five pair of Shoes; of which you are to take a particular accompt in the delivery; and stop them out of the mens pay; as they will be charged to you.
You will also receive Twenty-three pounds seventeen shillings, for payment of the said Detachment: and you are, so soon as they are paid, to transmit me the pay-roll; and each mans receipt for the money, agreeable to the usual custom. Given at Winchester, May 7th 1756.

G:W.

